DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,919,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed claims include all of the modes, their priorities, workstations, storage and robots. The only differences include replenishing with returns, and the types of robots which are used which would both be obvious to one skilled in the art to try.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,10-12,14-16 and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lert US 2014/0288696.
Lert discloses an automated store, comprising:
(Re claim 1) “a storage section with storage shelves configured to store totes, the totes comprising sub-totes configured to store different units of inventory” (para 0038). “a workstation configured for defragmentation of the totes” (para 0038). “a plurality of mobile robots configured to transport totes between the storage section and the workstation” (40 figure 2A,2B). “a central controller comprising one or more processors configured to implement a defragmentation mode to” (para 0038). “direct mobile robots of the plurality of mobile robots to transport a first tote and one or more second totes from the storage section to the workstation, and direct consolidation of sub-totes at the workstation by transferring the sub-totes between the first tote and the one or more second totes until the first tote is empty or contains all empty sub-totes” (para 0038). 
(Re claim 2) “the one or more processors of the central controller are further configured to direct a first subgroup of the mobile robots to return the one or more second totes to the storage section after consolidation of the sub-totes into the one or more second totes” (para 0038).
(Re claim 3) “the one or more processors of the central controller are further configured to transfer the empty first tote to a replenishment station where additional sub-totes are stocked into the first tote” (para 0130).
(Re claim 4) “the workstation is further configured as a replenishment station, receiving inventory newly arrived at the automated store” (para 0130).
(Re claim 5) “wherein the one or more processors of the central controller are further configured to replenish the newly arrived inventory into the empty first tote.” (para 0130, 0136).
(Re claim 6) “the one or more processors of the central controller are further configured to direct a second subgroup of the mobile robots to return the first sub-tote, replenished with the newly arrived inventory, to the storage section” (para 0130, 0136).
(Re claim 7) “the one or more second totes comprise a plurality of totes, each positioned at the workstation by a mobile robot” (para 0038, 0126).
(Re claim 8) “a transfer robot at the workstation configured to transfer sub-totes from the first tote to the one or more second totes under the direction of the central controller” (para 0036, 0102).
(Re claim 10) “the transfer robot comprises an articulated arm robot” (para 0036, 0102).
(Re claim 11) “a storage section with storage shelves configured to store totes, the totes comprising sub-totes configured to store different units of inventory” (12 figure 2A,2B). “a plurality of mobile robots configured to transport totes to and from the storage section” (40 figure 2A, 2B). “a central controller comprising one or more processors configured to implement a plurality of modes, the plurality of modes comprising” (para 0063). “a replenishment mode wherein the one or more processors of the central controller direct the transfer of inventory newly received at the automated store into the totes, and storage of the totes with the newly received inventory in the storage section” (para 0130). “an order fulfillment mode wherein the one or more processors of the central controller direct the transfer of inventory from totes comprising product totes to totes comprising order totes to satisfy inventory orders” (para 0058). “a delivery mode wherein the one or more processors of the central controller direct the transfer of the order totes including inventory satisfying inventory orders to a delivery location for pickup or delivery of the inventory order” (para 0137). “a defragmentation mode wherein the one or more processors of the central controller: direct mobile robots of the plurality of mobile robots to transport a first tote and one or more second totes from the storage section to the third workstation, and direct consolidation of sub-totes at the workstation by transferring the sub-totes between the first tote and the one or more second totes until the first tote is empty or contains all empty sub-totes” (para 0038).
(Re claim 12) “in the replenishment mode, the one or more processors of the central controller further direct the transfer of customer-returned inventory into the totes, and storage of the totes with the returned inventory in the storage section” (para 0164).
(Re claim 14) “wherein the one or more processors of the central controller are further configured to direct a first subgroup of the mobile robots to return the one or more second totes to the storage section after consolidation of the sub-totes into the one or more second totes” (para 0038).
(Re claim 15) “the one or more processors of the central controller are further configured to transfer the empty first tote to a workstation for use in implementing the replenishment mode” (para 0130).
(Re claim 16) “the one or more processors of the central controller are further configured to transfer the empty first tote to a workstation for use as an order tote in implementing the order fulfillment mode” (para 0125).
(Re claim 18) “a storage section with storage shelves configured to store totes, the totes comprising sub-totes configured to store different units of inventory” (12 figure 2A, 2B). “a workstation; a plurality of mobile robots configured to transport totes between the storage section and the workstation” (30,40 figure 2B). “a central controller comprising one or more processors configured to implement a replenishment mode at the workstation wherein the one or more processors of the central controller” (para 0130). “direct mobile robots of the plurality of mobile robots to transport totes to the workstation, direct the transfer of inventory returned by customers to the automated store into the totes” (para 0164). “direct the mobile robots to store the totes with returned inventory into the storage section” (para 0164).
(Re claim 19) “the returned inventory is received at the automated store at a delivery section for pickup and delivery of ordered inventory to customers, the one or more processors of the central controller directing transfer by the mobile robots of the returned inventory from the delivery section to the workstation” (para 0164).
(Re claim 20) “wherein the workstation comprises a first workstation, the automated store further comprising a second workstation, and further comprising a defragmentation mode wherein the one or more processors of the central controller direct mobile robots of the plurality of mobile robots to transport a first tote and one or more second totes from the storage section to the third workstation, and direct consolidation of sub-totes at the workstation by transferring the sub- totes between the first tote and the one or more second totes until the first tote is empty or contains all empty sub-totes” (para 0038).
(Re claim 21) “the one or more processors of the central controller direct transfer of the first empty tote after the defragmentation mode to the first workstation for the replenishment of returned inventory into the first tote” (para 0164, 0038, 0130)

(Re claim 22) “the workstation is further configured for decanting of new inventory into the totes” (para 0130).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lert US 2014/0288696.
Lert disclose the store as rejected in claim 11.
(Re claim 13) Discloses optimizing the system and giving higher priority to fulfilment mode (para 0105, 0010, 0011).
Lert does not disclose that defragmentation mode is prioritized below replenishment mode, the order fulfillment mode and the delivery mode.
One skilled in the art could have arrived at this arrangement of priority through routine experimentation as defragmentation could have the least impact on the highest priority which is the fulfilment mode.
It would have been obvious to one skilled in the art to modify the system of Lert to include that defragmentation mode is prioritized below replenishment mode, the order fulfillment mode and the delivery mode because it has the least impact on maintaining the highest priority which is the fulfilment mode.
(Re claim 17) Lert does not disclose that replenishment and defragmentation occur at the same workstation.
Merely rearranging of parts to have the replenishment and defragmentation modes occur at the same workstation is an obvious matter of design choice. 
It would have been obvious to one skilled in the art to modify Lert to rearrange the system so that replenishment and defragmentation modes occur at the same workstation because it can reduce the footprint of the of the store.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lert US 2014/0288696 in view of Nakamura et al. US 2015/0344225.
Lert disclose the store as rejected in claim 8 and the use of multiple types of robots.
Lert does not disclose that one of the types of robots is a Cartesian moving on rails over the totes.
Nakamura teaches that one of the types of robots is a Cartesian moving on rails over the items (para 0003, 0024, figure 3).
It would have been obvious to one skilled in the art to modify the system of Lert to include cartesian robots because they are a popular system and achieve high-speed and effective cargo handling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/               Primary Examiner, Art Unit 3655